Citation Nr: 1824231	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-22 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES


1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for neuropathy, left upper extremity (claimed as left hand neuropathy), to include as secondary to service-connected recurrent subluxation, left shoulder with history of Hills-Sach lesion.

3.  Entitlement to service connection for neuropathy, right upper extremity (claimed as right hand neuropathy), to include as secondary to service-connected recurrent subluxation, right shoulder with history of Hills-Sach lesion.

4.  Entitlement to service connection for left arm disorder, claimed as secondary to service-connected recurrent subluxation, left shoulder with history of Hills-Sach lesion.

5.  Entitlement to service connection for right arm disorder, claimed as secondary to service-connected recurrent subluxation, right shoulder with history of Hills-Sach lesion.
6.  Entitlement to an increased rating for fracture residuals of the third metacarpal, right hand.

7.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A.Z., Counsel


INTRODUCTION

The Veteran had active duty service from July 1986 to April 1995.

This appeal comes before the Board of Veterans' Appeals (Board) from October 2011 and November 2011 rating decisions of the RO in Portland, Oregon.

The Board notes that the Veteran was scheduled for a travel Board hearing in February 2017.  However, in a January 2017 statement, his representative withdrew the hearing request.  Accordingly, such hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (e) (2017).

The Board notes that the Veteran was provided with all appropriate laws and regulations in the Statement of the Case.

The issues of entitlement to service connection for right and left hand neuropathy, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a statement received in July 2014, and prior to the promulgation of a decision in the appeal, the Veteran's representative requested a withdrawal of the claim for an increased rating for fracture residuals of the third metacarpal, right hand.

2.  At no time prior to the filing of the claim, or during the pendency of the claim, does the Veteran have a current bilateral hearing loss disability for VA purposes.

3.  At no time prior to the filing of the claim, or during the pendency of the claim, does the Veteran have a left arm disorder.

4.  At no time prior to the filing of the claim, or during the pendency of the claim, does the Veteran have a right arm disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for an increased rating for fracture residuals of the third metacarpal, right hand, by the Veteran have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

2. The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for service connection for a left arm disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for service connection for a right arm disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.

In the present case, in a statement received in July 2014, the Veteran's represented stated that the Veteran wished to withdraw his appeal concerning an increased rating for fracture residuals of the third metacarpal, right hand.  Therefore, as the Veteran has withdrawn such appeal, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for an increased rating for fracture residuals of the third metacarpal, right hand, and it is dismissed.

II.  Service Connection Claims

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.   See 38 U.S.C. § 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

A.  Bilateral Hearing Loss

The Veteran is seeking service connection for bilateral hearing loss due to acoustic trauma in service-namely, from serving as a helicopter mechanic.

Here, service treatment records show that he had normal throughout service and during his April 1995 separation examination, and, an audiological examination conducted during the appeal period shows that his hearing impairment does not meet VA criteria to be considered a hearing loss disability.

In particular, the Veteran underwent a audiological examination in March 2011.  Audiological testing revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
5
15
LEFT
10
15
10
5
15

Speech recognition was 100 percent in the right ear and 96 percent in the left ear.  

Such scores do not qualify as a hearing loss disability, per VA standards.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  There is no other medical evidence of record showing that the Veteran meets these criteria for a hearing loss disability.  Accordingly, the claim must be denied.

B.  Left and Right Arm Disorder

The Veteran is seeking service connection for a bilateral arm disorder, as secondary to his service-connected bilateral shoulder recurrent subluxation.

However, the record does not show that the Veteran has a current diagnosis of a left or right arm disorder.  Specifically, the Veteran underwent VA examinations for his shoulders and arms in March 2011 and February 2014, with no arm disorders found, apart from that which the Veteran is already service-connected for.  Here, the Board notes that the Veteran is already service-connected for bilateral recurrent subluxation of the shoulders, left wrist fracture residuals and third metacarpal of the right hand residuals of a fracture.  There is no evidence of record showing a diagnosed right or left arm disorder.

Accordingly, without a current diagnosis, the claims must be denied.

C.  Other Considerations

The Board has carefully reviewed and considered the Veteran's statements regarding his disabilities on appeal.  The Board also acknowledges that the Veteran, in advancing this appeal, believes in the merits of his appeal.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the claims are the most probative evidence with regard to evaluating the disabilities on appeal.

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application, and the Veteran's claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.


ORDER

The appeal concerning an increased rating for fracture residuals of the third metacarpal, right hand, is dismissed.

Service connection for bilateral hearing loss is denied.

Service connection for a left arm disorder is denied.

Service connection for a right arm disorder is denied.


REMAND

A March 2011 VA examination of the Veteran's hands showed a diagnosis of mild focalized carpal tunnel syndrome, bilaterally, which the Board notes is a type of peripheral neuropathy.  In October 2011, a VA opinion was issued wherein the clinician found there was no relationship between the Veteran's carpal tunnel syndrome and his service-connected shoulder disorder.  However, the Veteran has also asserted service connection for his claimed bilateral hand disorder on direct basis.  The Board notes that service treatment records document reports of numbness of the entire arms-from his shoulders to his fingertips-when working overhead for more than five minutes.  Accordingly, the Board finds an opinion which considers the Veteran's claim on a direct basis is required.

Turning to the Veteran's TDIU claim, there is some question as to when the Veteran stopped working, so the Veteran should be asked to submit a current VA Form 21-8940 outlining his employment history through the present time.  The Board further notes clarification is needed regarding his monthly and yearly income.  Additionally, the claim for TDIU is intertwined with the remanded claims for bilateral hand neuropathy.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete a current VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Make the claims file available to a medical professional to offer an addendum opinion regarding the etiology of the Veteran's bilateral carpal tunnel syndrome.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  

The examiner should render an opinion as to the following inquiry:

Is it at least as likely as not that the Veteran's bilateral carpal tunnel syndrome is causally or etiologically related to service, to include in-service complaints of numbness from his shoulders to his fingertips?  

A rationale should be given for any opinion provided.

3.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).





______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


